             Case 3:18-bk-02945-JAF         Doc 22     Filed 01/03/19   Page 1 of 1



                                       ORDERED.


     Dated: January 02, 2019




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

In re:                                                        Case No.: 3:18-bk-02945-PMG
RODNEY K. RIETTIE and
JESSICA RIETTIE,

                  Debtors.
___________________________ /

                    ORDER SUSTAINING DEBTORS’ OBJECTION TO
                        CLAIM TWO (2) OF PATRICK GIBSON

        This case is before the Court on the Debtors’ Objection to Claim Two (2) Filed by Creditor
Patrick Gibson (“Gibson”). No objections having been filed after notice to Gibson, pursuant to
M.D. FLA. L.B.R. 2002-4 on November 26, 2018, it is

       ORDERED:

        1.     The Debtors’ Objection to Claim Two (2) filed by Creditor Patrick Gibson is
sustained.

       2.      Claim Two (2) is disallowed in its entirety.




Attorney Jerrett M. McConnell is directed to serve a copy of this order on interested parties and
file a proof of service within 3 days of entry of the order.
